Order entered May 14, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00386-CR
                               No. 05-20-00416-CR

                  BASHON ANTHONY SHULER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 3
                            Dallas County, Texas
              Trial Court Cause Nos. F-1831754-J & F-1831753-J

                                     ORDER

      Before the Court is the State’s May 13, 2021 second motion for extension of

time to file its brief. We GRANT the State’s motion, and ORDER the brief

received by the Court on May 13, 2021 filed as of the date of this order.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE